 


109 HR 5141 IH: Accelerating the Creation of Teachers of Influence for Our Nation Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5141 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Holt (for himself, Ms. Eddie Bernice Johnson of Texas, Ms. Zoe Lofgren of California, Mr. Capuano, Mr. Markey, Mr. Smith of Washington, Mr. Price of North Carolina, Mr. Owens, Mr. Payne, Mr. Grijalva, Ms. Jackson-Lee of Texas, Mr. Hinojosa, Mr. McDermott, Ms. Schakowsky, Mr. McIntyre, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To provide for the establishment of a program at the National Science Foundation to increase up to 10,000 per year the number of elementary and secondary science and mathematics teachers through a scholarship program encouraging students to obtain science, technology, engineering, and mathematics degrees with teacher certification, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Accelerating the Creation of Teachers of Influence for Our Nation Act. 
2.Scholarship program 
(a)EstablishmentThe National Science Foundation shall establish a program to provide scholarships to students in science, engineering, or mathematics programs with certification for elementary or secondary teaching. 
(b)Amount of scholarshipA scholarship award under this section shall be an amount sufficient to cover the cost of tuition, room and board, and fees at the institution of higher education the student is attending, not to exceed $20,000 per year. 
(c)Selection criteriaScholarships shall be awarded under this section on the basis of merit, with consideration given to financial need and the goal of providing support to members of underrepresented groups within the meaning of the Science and Engineering Equal Opportunities Act. 
(d)LimitationA student may not receive scholarships under this section for more than 5 years of undergraduate study. 
(e)ProbationA student that has received scholarship support under this section for a year who receives a grade of D or fails a course during that year shall be notified by the National Science Foundation that the student is being placed on probation. 
(f)TerminationA student that has received scholarship support under this section for a year who fails a course during that year, after having been placed on probation under subsection (e), shall forfeit the scholarship, and all scholarship amounts received by that student under this section shall be treated as a student loan as provided in subsection (h). 
(g)Service obligation 
(1)In generalExcept as provided in paragraph (2) or subsection (i), not later than 6 years after graduation from a program for which a student has received scholarship assistance under this section— 
(A)if the student has received 3 or more years of such assistance, the student shall complete 5 years of service as an elementary or secondary science or mathematics teacher; and 
(B)if the student has received fewer than 3 years of such assistance, the student shall complete 3 years of service as an elementary or secondary science or mathematics teacher. 
(2)Special serviceIf all service under this subsection is performed at a school eligible for assistance under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314), the length of the obligation under paragraph (1)(A) or (B) shall be reduced by 1 year.   
(h)Forfeiture of scholarship 
(1)ConsequencesA student who forfeits a scholarship provided under this section shall be liable to the United States for repayment of the full amount of scholarship assistance received, in accordance with paragraph (3). 
(2)Grounds for forfeitureA student forfeits a scholarship provided under this section if the student— 
(A)withdraws from the degree program for which the scholarship was awarded without transfer to a comparable program within the scope of this Act, or in a comparable program within the scope of this Act at another institution of higher education; 
(B)fails 2 classes as described in subsections (e) and (f); 
(C)declares that the service obligation under subsection (g) will not be fulfilled; or 
(D)fails to fulfill the service obligation under subsection (g). 
(3)Repayment 
(A)In generalExcept as provided in subparagraph (B), in the case of forfeiture, repayment shall be required for the full amount of scholarship assistance received by the student plus the interest on such amounts that would be payable if at the time the amounts were received they were a loan bearing interest at the prevailing rate for student loans. 
(B)Partial failure to meet service obligationIn the case of a forfeiture on grounds described in paragraph (2)(C) or (D)— 
(i)if the student received 3 or more years of scholarship assistance under this section, repayment shall be required for the amount of assistance received reduced by 1/5 of the total amount for each year of service obligation completed, plus the interest on such reduced amounts that would be payable if at the time the amounts were received they were a loan bearing interest at the prevailing rate for student loans; and  
(ii)if the student received fewer than 3 years of scholarship assistance under this section, repayment shall be required for the amount of assistance received reduced by 1/3 of the total amount for each year of service obligation completed, plus the interest on such reduced amounts that would be payable if at the time the amounts were received they were a loan bearing interest at the prevailing rate for student loans. 
(C)WaiverThe Director of the National Science Foundation may provide a partial or complete waiver of the requirement under this paragraph if a student will suffer extreme hardship, if compliance is impossible, or if requiring repayment would be unconscionable.  
(i)Master’s degree option 
(1)AvailabilityA student who has received 1 or more years of scholarship assistance under this section may apply for additional scholarship assistance for up to 2 years in a Master’s program in science, technology, engineering, or mathematics. 
(2)Service obligationFor each year of scholarship assistance received under paragraph (1), a student’s service obligation under subsection (g) shall increase by 1 year. If all service under this paragraph and subsection (g) combined is performed at a school eligible for assistance under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314), the length of the obligation under this paragraph shall be reduced by 1 year. 
(j)Scholarship trust fundThere shall be established in the Treasury of the United States a trust fund, into which shall be deposited all gifts and donations received by the National Science Foundation in support of the program under this section. Amounts in the trust fund may be used, to the extent provided in appropriations Acts, for carrying out this section. 
(k)Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation for carrying out this section— 
(1)$200,000,000 for fiscal year 2007; 
(2)$400,000,000 for fiscal year 2008; 
(3)$600,000,000 for fiscal year 2009; 
(4)$800,000,000 for fiscal year 2010; and 
(5)$1,000,000,000 for fiscal year 2011. 
3.University grants 
(a)Establishment of programThe Director of the National Science Foundation shall establish a program to award annual grants of $1,000,000 to institutions of higher education (or a consortia of such institutions) to develop and implement programs that will provide all of the following:  
(1)Undergraduate science, mathematics, and engineering degrees.  
(2)Elementary or secondary teacher certification. 
(3)Professional development and mentoring activities. 
(b)Selection criteriaThe Director shall annually award grants under this section on a competitive basis. The Director shall seek to achieve a balanced distribution of awards on the basis of geographic location and the size of the institutions of higher education. In weighing the merits of grant proposals, the Director shall consider— 
(1)the ability of the applicant to carry out the proposed program; 
(2)the size and quality of education and science, technology, engineering, and mathematics faculty, and postdoctoral fellows in those departments; 
(3)the degree to which the proposed program will enable students to become and remain successful elementary and secondary mathematics and science teachers; and 
(4)the ability of the applicant to recruit students who would otherwise not pursue a career in teaching. 
(c)PreferenceThe Director shall give preference to applicants whose proposals include— 
(1)curriculum based on cognitive psychology and the science of how students learn; 
(2)structured mentoring program with a highly qualified teacher in the field of the student; 
(3)summer internships with researchers in the science, mathematics, or engineering field of the student; 
(4)mentored classroom teaching experience; 
(5)use of educational technology with instruction included within the curriculum;  
(6)practical courses in the teaching of science and mathematics; 
(7)partnerships with private sector entities that include— 
(A)financial or in-kind contributions to the financing of the internships; 
(B)mentoring activities; 
(C)professional development programs including professional meetings; and 
(D)collaboration with local schools, education groups, youth organizations, museums, and libraries;  
(8)partnerships with other institutions of higher education to facilitate the sharing of faculty and implementation of mentoring activities; and 
(9)mechanisms to recruit underrepresented groups into the program. 
(d)Matching fundsAn institution of higher education may only receive a grant under this section if it will provide at least $200,000 during the fiscal year for which the grant is awarded toward the development and implementation of the program for which the grant is awarded. 
(e)LimitationAn institution of higher education may not receive more than 3 annual grants under this section. 
(f)MonitoringThe Director shall monitor the success of the each program receiving assistance under this section to determine eligibility for competitive renewal, including site visits when necessary. 
(g)Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation— 
(1)$500,000,000 for fiscal year 2007; 
(2)$600,000,000 for fiscal year 2008; 
(3)$700,000,000 for fiscal year 2009; 
(4)$900,000,000 for fiscal year 2010; and 
(5)$1,000,000,000 for fiscal year 2011. 
 
